 
 
[carpe2.jpg]



April 15, 2011


Mr. Dave Brown
Dynamic Ventures


Dear Mr. Brown:


    This letter represents acceptance of the terms of Agreement for services to
be conducted on your behalf by Carpe DM, Inc. as discussed. Dynamic Ventures,
Inc. will issue and deliver to Carpe DM, Inc. 75,000 shares of 144 stock within
7 days of the signing of this agreement. Upon the 2 month anniversary of this
agreement, if agreed to by both parties, an additional 180,000 shares of 144
stock will be issued to Carpe DM, Inc. within seven days of the two month
anniversary date.  This will constitute six months payment for services rendered
by Carpe DM, Inc. to Dynamic Ventures, Inc. An additional 180,000 shares of 144
stock will be issued seven days after the six month period of this part of the
agreement.  This payment will constitute the final six month period of this
agreement.


    Carpe DM, Inc. warrants and represents they will only use accurate and
truthful information about Dynamic Ventures, Inc. when pursuing IR/PR relations
on behalf of the Dynamic Ventures, Inc. and Carpe DM, Inc. understands and
agrees that Dynamic Ventures, Inc. has full review authority and approval over
any and all information, regarding Dynamic Ventures, Inc., before being released
to the public.




Best regards,


Agreed to and Accepted by:


Carpe DM, Inc.




/s/ Stuart Fine                                
Name:  Stuart Fine
Title:  CEO

